ORDER
PER CURIAM.
Thoi Phan (hereinafter, “Plaintiff’) appeals from the judgment entered in his civil suit for damages arising from an automobile accident involving Paul Terry (hereinafter, “Defendant”). The jury returned a verdict in favor of Plaintiff, assessing thirty percent of the fault to Defendant and seventy percent fault to Plaintiff. Plaintiff brings three points on appeal, claiming the trial court erred by: (1) submitting a comparative fault instruction to the jury in that such instruction was not supported by substantial evidence; (2) failing to instruct the jury to disregard comments made during closing argument, or in the alternative, to grant Plaintiffs motion for a mistrial; and (3) admitting into evidence certain photographs of the accident scene which Plaintiff claims constituted unfair surprise.
We have reviewed the briefs of the parties, the legal file, and the trial transcript and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).